                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
v.                                              )   Criminal Action No. 17-00018-KD-B
                                                )
KEMAR SMITH,                                    )
                                                )
       Defendant.                               )

                                            ORDER

       This action is before the Court on Defendant Kemar Smith’s motion for reduction of

sentence pursuant to 18 U.S.C. § 3582(c)(2) (Doc. 91).

       Smith and two co-defendants were indicted for the offense of conspiracy to possess with

intent to distribute marijuana (Count One) and possession with intent to distribute marijuana

(Count Two) on board a vessel subject to the jurisdiction of the United States. He pleaded guilty

to Count One and was sentenced to the statutory minimum term of 60 months (docs. 25, 48, 72).1

       Smith first moves pursuant to 18 U.S.C. § 3582(c)(2) for retroactive application of the

Sentencing Guidelines scheme effectuated by Amendment 782 to the United States Sentencing

Guidelines. Under § 3582(c)(2), Smith may be eligible for a sentence reduction if he was initially

sentenced “based on a sentencing range” that was subsequently lowered by the United States

Sentencing Commission. Amendment 782 generally reduced by two levels the base offense

level assigned to certain controlled substance quantities in the Drug Quantity Table, U.S.S.G. §

2D1.1(c), and as a result, lowered the Sentencing Guidelines range for certain offenses involving



1
 According to the Presentence Investigation Report, Smith’s total offense level was 23 and his
criminal history category was I, which resulted in a sentencing guidelines range of 46 to 57
months. Because the statutory mandatory minimum sentence of 60 months was greater than the
maximum guidelines range, his guideline term of imprisonment was 60 months. U.S.S.G. §
5G1.1(b). (Doc. 57, p. 9, ¶ 55).
controlled substances. Amendment 782 which went into effect November 1, 2014. See United

States v. Madera-Sanchez, 613 Fed. Appx. 798 (11th Cir. 2015) (acknowledging that

Amendment 782 became effective on November 1, 2014); U.S.S.G. § 1B1.10(d).

       However, Smith was sentenced June 30, 2017, which was after November 1, 2014, the

effective date of Amendment 782. The 2016 Sentencing Guidelines Manual was used to

determine Smith’s offense level. U.S.S.G. § 1B1.11(a) (“The court shall use the Guidelines

Manual in effect on the date that the defendant is sentenced.”). The 2016 Manual incorporated

all prior guideline amendments including Amendment 782 (Doc. 57, p. 5, ¶ 17, Presentence

Investigation Report: “The 2016 Guidelines Manual, incorporating all guideline amendments,

was used to determine the defendant’s offense level. U.S.S.G. § 1B1.1.”). Thus, Smith already

received the benefit of the two-level reduction brought about by Amendment 782. See United

States v. Gallegos, 2017 WL 68631, at *1 (S.D. Ga., 2017) (explaining that “Defendant was

sentenced after the effective date of Amendment 782 and therefore, already had the benefit of the

two-level reduction.”).

       Smith also moves the Court for relief pursuant to the decision in Hughes v. United States,

138 S. Ct. 1765 (2018). In Hughes, the Supreme Court held that a defendant who had pleaded

guilty pursuant to Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure may seek a

retroactive sentence reduction under 18 U.S.C. § 3582(c)(2), if the guidelines range had been a

factor in determining the sentence. Id. at 1776. However, Smith did not plead guilty pursuant to

Rule 11(c)(1)(C). “[I]n a Type-C agreement the Government and the defendant may agree to a

specific sentence, that bargain is contingent on the district court accepting the agreement and its

stipulated sentence.” Hughes, 138 S. Ct. at 1776. Smith’s plea agreement does not contain an

agreement to a specific sentence (doc. 48 p. 4-5). Thus, the Hughes decision does not apply.




                                                 2
       Additionally, the Court calculated Smith’s sentencing guidelines range as 46 to 57

months (see footnote 1). However, his sentence was based on the statutory mandatory minimum

sentence of 60 months. Therefore, he is not entitled to relief pursuant to 18 U.S.C. § 3582(c)(2)

because his sentence was not based on a sentencing range that was subsequently lowered by an

amendment to the Sentencing Guidelines. See 46 U.S.C. § 70503; 46 U.S.C. § 70506

(incorporating the statutory penalties found in 21 U.S.C. § 960); See Koons v. United States, 138

S. Ct. 1783, 1788–89 (2018) (The Petitioners' “sentences were not ‘based on’ the lowered

Guidelines ranges because the District Court did not consider those ranges in imposing its

ultimate sentences. On the contrary, the court scrapped the ranges in favor of the mandatory

minimums, and never considered the ranges again; as the court explained, the ranges dropped out

of the case. . . . And once out of the case, the ranges could not come close to forming the ‘basis

for the sentence that the District Court imposed,’. . . and petitioners thus could not receive §

3582(c)(2) sentence reductions.”) (citations omitted). 2


       Accordingly, for the reasons set forth herein, Smith’s motion is DENIED.


       DONE and ORDERED this the 12th day of July 2019.



                                              /s/ Kristi K. DuBose
                                              KRISTI K. DuBOSE
                                              CHIEF UNITED STATES DISTRICT JUDGE




2
 In Koons, for each of the petitioners “the top end of the Guidelines range fell below the
applicable mandatory minimum sentence, and so the court concluded that the mandatory
minimum superseded the Guidelines range…. Thus, in all five cases, the court discarded the
advisory ranges in favor of the mandatory minimum sentences.” 138 S. Ct. at 1787.

                                                  3
